ITEMID: 001-69354
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2005
DOCNAME: CASE OF OOO RUSATOMMET v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Violation of P1-1;Pecuniary damage - financial award;Non-pecuniary damage - financial award
TEXT: 7. The applicant company is a debt collector. In July 1999, it bought a defaulted State bond and sued the Government for the debt. After several years of litigation, on 10 April 2002 the Moscow City Commercial Court ordered the Government to pay the applicant company 100,000 American dollars (“USD”).
8. On 5 August 2002, the Appeals Division of the Moscow City Commercial Court upheld the judgment, but speciﬁed that the debt was to be paid by the Ministry of Finance.
9. On 6 November 2002, the ministry asked the court to stay the enforcement of the judgment until January 2003, because there were no funds in the State budget of 2002.
10. On 19 November 2002, bailiffs opened enforcement proceedings.
11. On 16 December 2002, the court refused to stay the enforcement because the ministry had failed to prove either that it did not have the funds, or that the funds would become available after January 2003.
12. On 7 February 2003, the ministry asked the court to stay the enforcement of the judgment until January 2004, because there were no funds in the State budget of 2003.
13. On 20 March 2003, the court refused to stay the enforcement because the ministry had failed to prove either that it did not have the funds, or that the funds would become available after January 2004.
14. In August 2003, the ministry asked the appeal court to clarify how the judgment was to be enforced.
15. On 3 September 2003, the appeal court clariﬁed that the judgment was to be enforced only once the applicant company had handed in the bond. The applicant company appealed against this decision because the general conditions of the bond’s issue did not require that it be handed in. In addition, the applicant company argued that the judgment could be enforced on the basis of a writ of enforcement alone, and that the bond was to be returned to the ministry only after the enforcement. On 25 November 2003, the Federal Commercial Court of the Moscow Circuit dismissed this appeal.
16. On 18 February 2004, the applicant company handed in the bond to the ministry.
17. Subsequently, the applicant company unsuccessfully sought an injunction to oblige the ministry to enforce the judgment.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
